DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-6, 8-13, 15-16, and 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, alone or in combination, suggests or teaches the following limitations of independent claims 1 and 10:

wherein the descriptive metadata include two parameters for signaling different possible coverages for the first or second coverage information respectively, wherein each of the two parameters takes a first value when the respective coverage information defines a coverage for a left view of stereoscopic media data, takes a second value when the respective coverage information defines a coverage for a right view of stereoscopic media data, or takes a third value when the respective coverage information defines the same coverage for both right and left views of stereoscopic media data;

The closest prior art obtained from an Examiner’s search (US Patent Publication 20200068269 A1; Deshpande et al.) discloses providing a track syntax for indicating regions on a sphere in streaming omnidirectional media.  Metadata tracks are provided in which an area of a spherical surface covered by a projected frame is specified, as well as the orientation of a projection structure corresponding to the projected frame in a global coordinate system.  The properties of projected frames are indicated with a projection format (CL and CR for left and right views of stereoscopic video).  Variables are specified which indicate a center point of a spherical region represented by a projected frame.  Deshpande does not disclose, however, that coverage information of view frames uses a parameter that can take three values, one for a left view only, one for a right view only, and one when left and right views have the same coverage information.  Deshpande only discloses having single coverage information for the entire track.  

Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486